PER CURIAM.
The appellant insists that the award of the court below of $1,000 for the salvage services rendered by its two tugs to the steamship was inadequate. The tugs happened to be near the steamship when she was so badly injured by a collision with another vessel that there was apparent danger of her sinking immediately, in water 60 to 80 feet in depth. They went to her assistance, and her master requested them to tow her to the shallow water, which was about a quarter of a mile away. They did so, and, in less than a quarter of an hour after the collision, she was beached in safety. The value of the steamship and her cargo was $50,000. The services involved no risk to the tugs. Those in charge of the steamship discovered, as soon as the towing services *666began, that the situation was less critical than they had at first supposed. In fact, she could have reached the place to which she was towed without assistance, and would have done so if it had been necessary. The tugs acted promptly and energetically, but the service was a .short one, involving no danger to the persons or property of those engaged in it, and, as it turned out, could have been dispensed with by the steamship. Upon this state of facts, we ought not to disturb the decree. We cannot say that the award was manifestly inadequate. “The allowance of salvage is, necessarily, largely a matter of discretion, which cannot be determined with precision, by the application of exact rules. Different minds, in the exercise of independent judgment upon the same evidence, seldom coincide exactly in their view of the facts, or give the same prominence to the varied elements which make up the case. An approximate concurrence is all that can be expected.” The Baker, 25 Fed. 771. For this reason, appellate courts are not disposed to interfere in salvage cases, unless the award is manifestly excessive or inadequate, or has proceeded upon some erroneous principle. The Emulous, 1 Sumn. 214, Fed. Cas. No. 4,480. The decree is affirmed, with costs.